Exhibit 10.3

 

NOTIFICATION OF INCENTIVE STOCK OPTION AWARD

UNDER THE FLEXSTEEL INDUSTRIES, INC. OMNIBUS STOCK PLAN

 

  Name of Optionee:   Effective Date:        Number of Shares Covered:   Date of
Grant:        Exercise Price Per Share:   Expiration Date:    

 

Flexsteel Industries, Inc. (the “Company”) hereby grants to you an option (the
“Option”) under this Notification of Incentive Stock Option Award, under the
Flexsteel Industries, Inc. Omnibus Stock Plan (the “Plan”). (See Attachment C,
“Omnibus Stock Plan”) The Options granted under this Notification of Award are
subject to the following terms and conditions:

1.Incentive Stock Option. The Option is intended to be an Incentive Stock Option
within the meaning of Section 422 of the Code.

2.Purchase Price. The purchase price of the Stock is the Exercise Price Per
Share, which shall not be less than the Fair Market Value of the Stock on the
Date of Grant and, if you are a Significant Shareholder, not less than 110% of
the Fair Market Value of the Stock on the Date of Grant. To the extent the
amount listed in the chart above is inconsistent with this paragraph, this
paragraph shall control.

3.Expiration Date. Unless otherwise provided in Section 7, the Option will
expire on the Expiration Date which date is not more than ten years from the
Date of Grant (or, if you are a Significant Shareholder, not more than five
years from the Date of Grant). To the extent the Expiration Date listed in the
chart above is inconsistent with this paragraph, this paragraph shall control.

4.Exercise Period. To the extent vested as stated in the Notification of Award,
the Option may be exercised only prior to the Expiration Date and as provided in
Section 7, relating to termination of your employment.

5.$100,000 Limitation. To the extent that the aggregate Fair Market Value of
Stock with respect to which you may exercise the Option for the first time
during any calendar year exceeds $100,000, the Option shall be treated as a
Non-Statutory Stock Option.

6.Transferability. The Option may be exercised during your lifetime only by you.
You may not transfer the Option, other than by will or the laws of descent and
distribution.



7.Termination of Employment. All of your rights in this Option, to the extent
not previously vested and exercised, shall terminate upon your termination of
employment, except as described in this Section 7. With respect to the vested
and exercisable portion of the Option, and subject to subsection (f):

 

(a) In the event of your termination of employment due to reasons other than
death, Disability, Termination for Cause (see Attachment A, “Definitions”) or
termination on or after your Retirement Date, the Option may be exercised (to
the extent exercisable at the date of termination) by you within three months
after the date of termination of employment.

 

ISO Form 1

 

 

 

(b) In the event of your termination of employment on or after your Retirement
Date, the Option may be exercised (to the extent exercisable at the date of
termination) by you within three months after the date of termination of
employment.

 

(c) In the event of your termination of employment due to Disability, the Option
may be exercised in full by you within one year after the date of termination of
employment.

 

(d) In the event of your termination of employment due to death, the Option may
be exercised in full by your estate or by a person who acquires the right to
such Option by bequest or inheritance or by reason of your death, within one
year after the date of termination of employment.

 

(e) In the event of your Termination for Cause, the Option and your right to
exercise the Option shall terminate immediately.

 

(f) Notwithstanding anything in this Notification of Award, in no event may the
Option be exercised after the Expiration Date.

8.Method of Exercise; Use of Company Stock.

 

(a) The Option may be exercised by delivering written notice of exercise to the
Company at the principal executive office of the Company, to the attention of
the Company’s Secretary. The notice must state the number of Shares to be
purchased, and must be signed by the person exercising the Option. If you are
not the person exercising the Option, the person exercising the Option also must
submit appropriate proof of his/her right to exercise the Option. The Company
may designate a third party to administer the option program in which case the
third party may receive any required notice.

(b) Upon giving notice of any exercise hereunder, you must provide for payment
of the purchase price of the Shares being purchased through one or a combination
of the following methods:

(i) Purchase. By paying cash (including check paid to the Company, wire
transfer, bank draft, or money order);

(ii) Delivery of Shares. By delivery or tender to the Company of unencumbered
Shares (by actual delivery or attestation) having an aggregate Fair Market Value
on the date the Option is exercised equal to the purchase price of the Shares
being purchased under the Option, or a combination thereof, as determined by the
Committee (provided, however, that no fractional Shares will be issued or
accepted);

(iii) Broker-Assisted Cashless Exercise. By directing a stockbroker designated
by the Company to effect a broker assisted cashless exercise to sell Shares
issued on exercise of the Option and remitting the proceeds of such sale to the
Company. Please note that, if this option is utilized, this will disqualify the
ISO status of the shares used for the broker-assisted cashless exercise; or

 

ISO Form 2

 

 

 

(iv)  Net Exercise. By instructing the Company to withhold Shares having an
aggregate Fair Market Value on the date of exercise less than or equal to
the purchase price of the Shares acquired upon exercise; provided that this
method of exercise may only be used to deliver net shares to you and no cash
compensation may be provided, other than cash in lieu of a fractional share.
Please note that, if this option is utilized, this will disqualify the ISO
status of the shares used for the net exercise.

In no event will you be permitted to pay any portion of the purchase price with
Shares, through a broker-assisted cashless exercise or through net exercise, if
the Committee, in its sole discretion, determines that payment in such manner
could have adverse tax or financial accounting consequences for the Company.

9.Withholding. In any case where withholding is required or advisable under
federal, state or local law in connection with any exercise by you under this
Notification of Award, the Company is authorized to withhold appropriate amounts
from amounts payable to you, or may require that you remit to the Company an
amount equal to such appropriate amounts. Upon the exercise of the Option, you
may elect, subject to the approval of the Committee and compliance with
applicable laws and regulations, to satisfy any withholding requirements, in
whole or in part, by having the Company withhold Stock having a Fair Market
Value, on the date the tax is to be determined, equal to the standard required
withholding rates for non-periodic payments. In no event will the Company be
required to permit the exercise of the Option unless the applicable withholding
requirements are satisfied.

10.Changes in Capitalization, Dissolution, Liquidation, Reorganization,
Acquisition. The terms stated in the Option Agreement are subject to
modification upon the occurrence of certain events as described in Section 16 of
the Plan.

 

11.Severability. In the event any provision of this Notification of Award is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Notification of Award, and the Notification of
Award will be interpreted and enforced as if the illegal or invalid provision
had not been included.

 

12.No Guarantee of Employment. The Notification of Award will in no way restrict
the right of the Company to terminate your employment at any time.

 

13.Tax Advice. You acknowledge that you have not looked to or relied upon the
Company or any of its officers, directors, optionees, shareholders, accountants
or legal counsel for tax advice concerning the tax consequences of the grant to,
and your exercise of, the Option and that you have obtained such advice, to the
extent you determine that it is necessary, from other sources located by you.

 

14.No Shareholder Rights. You will have no rights as a shareholder with respect
to any Stock subject to the Option prior to the date of exercise of the Option
and, after such date, will only have rights as a shareholder with respect to the
Stock acquired upon exercise.

 

15.Governing Terms. The Notification of Award is made according to the
provisions of the Plan. The terms of the Plan are incorporated by reference in
this Notification of Award. Terms used in this Notification of Award have the
meanings used in the Plan unless the context clearly requires otherwise. In the
event of a conflict between the provisions of the Plan and the provisions of
this Notification of Award, the provisions of the Plan will govern.

 

ISO Form 3

 

 

 

16.Entire Understanding. This Notification of Award constitutes the entire
understanding of you and the Company with respect to the subject matter of this
Notification of Award, and, except as otherwise provided in the Plan, may not be
amended, changed, modified, terminated, or waived other than by written
instrument signed by you and the Company. This Notification of Award supersedes
all prior oral or written agreements and understandings between you and the
Company concerning the subject matter of the Notification of Award, including
any implied or express representations regarding your ownership of any interest
in the Company or its property, and any prior oral or written agreements
conveying stock option rights to you.

 

17.Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting the Option, you acknowledge that: (a) the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) the grant of the Option is a one-time benefit that does no create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) all determinations with respect to any such future grants,
including but not limited to, the times when options will be granted, the number
of shares of Stock subject to each option, the Exercise Price Per Share, and the
time or times when each option will be exercisable, will be at the sole
discretion of the Company; (d) your participation in the Plan is voluntary; (e)
the value of the Option is an extraordinary item of compensation that is outside
the scope of your employment agreement, if any, with the Company; (f) the Option
is not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payment, bonus, long-service
award, pension or retirement benefit or similar payment; (g) the exercisability
of the Option ceases upon termination of employment with the Company for any
reason except as may otherwise be explicitly provided in the Plan or this
Notification of Award or otherwise permitted by the Committee; (h) the future
value of the Stock subject to the Option is unknown and cannot be predicted with
certainty; and (i) if the Stock subject to the Option does not increase in
value, the Option will have no value.

 

18.Forfeiture and Repayment. If you receive or become entitled to receive a
payment under this Notification of Award within six months before your
Separation from Service with the Company, the Company, in its sole discretion,
may require you to forfeit or return the Award, as the case may be, in the event
you: (a) engage in Competitive Activity at any time during your employment or
within a two-year period after your Separation from Service or (b) engage in
Improper Use of Confidential Information at any time. (See Attachment A,
“Definitions”.) The Company also reserves the right to require you to pay back
to the Company any amount received under the Award as described in Section 18 of
the Plan. Further, in no event will you be entitled to an Award under this
Notification of Award if you have a Termination for Cause at any time before the
payment date of the Award. Any repayment due under this Section 18 or Section 18
of the Plan will be made by you either in the Shares, or in a dollar amount
equal to the Fair Market Value of the Shares determined on the date of
repayment, you received under the Award. The Committee, in its discretion, will
determine which method of payment is acceptable. Further, in no event will you
be entitled to an Award under this Notification of Award if you have a
Termination for Cause at any time prior to the payment date.

 

19.Beneficiary Designation. If your employment is terminated as a result of your
death, someone other than you may become entitled to exercise this Option, as
provided in Section 7 of this Notification of Award. The Plan permits you to
designate a beneficiary to exercise the vested portion of this Option in the
event of your death. Any beneficiary can be named and you may change your
beneficiaries at any time by submitting such designation, in writing, to the
Company. (See Attachment B, “Beneficiary Designation of Employee”)

 

ISO Form 4

 

 

 

  FLEXSTEEL INDUSTRIES, INC.:

     

 

        By:   Karel K. Czanderna   Its: President & CEO                 Date    
          OPTIONEE:                     Name               Date

 

 

 

 

 

 

 

 

 

 

 

 

 

ISO Form 5

 

 

ATTACHMENT A

The Capitalized terms used in this Notification of Award have the meanings set
forth below.

“Competitive Activity” means any of the following regardless of whether it is
undertaken, directly or indirectly, on your own behalf or on behalf of any
person or entity other than the Company, including without limitation as a
proprietor, principal, agent, partner, officer, director, stockholder, employee,
member of any association, contractor, consultant or otherwise:

(i)Engaging in any business activity, in any geographic market in which the
Company is then engaged in business that is competitive with the business of the
Company; or

(ii)Hiring or soliciting for employment any person who is then an employee of
the Company; or

(iii)Inducing or attempting to induce any person to end his or her employment
relationship with the Company; or

(iv)Soliciting business concerning any business (as described in Section (i)
above) from any person or entity who is, or who was, a client, customer,
prospective client or prospective customer of the Company; or

(v)Taking any action to divert business from, or inducing or attempting to
induce any customer or prospective customer or any vendor, supplier or other
business relation to cease doing business with the Company.

“Improper Use of Confidential Information” means:

(i)Any use or disclosure of Confidential Information except as required for the
performance of your duties as an employee of the Company;

(ii)Any act or omission that directly or indirectly would materially reduce the
value of Confidential Information except for such acts or omissions that are
required for the performance of your duties as an employee of the Company.

(iii)Notwithstanding anything in Sections (i) or (ii) above, Improper Use of
Confidential Information does not include:

(A)any disclosure, use or other act or omission that is expressly authorized in
writing, in advance by the Company; or

(B)any required disclosure of Confidential Information by law or legal process,
if: (x) you provide prompt notice to the Company in writing, and prior to
disclosing any Confidential Information, so that the Company may elect to seek
an appropriate protective order to prevent disclosure at the Company’s option
and expense; and (y) you cooperate with the Company in any efforts to seek a
protective order.

 

ISO Form 6

 

 

For purposes of this definition, “Confidential Information” means any non-public
information regarding the Company or any of its owners, directors,
representatives, agents, employees, suppliers, vendors, shareholders, members,
clients, customers, or other third parties or entities with whom the Company
does business and which you have learned or developed in the past as a result of
your employment by or association with the Company or which you learn or develop
while providing services to the Company. Confidential Information includes, but
is not limited to, trade secrets, information about customers, prospective
customers, marketing strategies, business strategies, sales strategies,
products, services, key personnel, suppliers, pricing, technology, computer
software code, methods, processes, designs, research, development systems,
techniques, finances, accounting, purchasing, forecasts, or planning. All
information disclosed to you or to which you obtain access in whatever form,
whether originated by you or by others, during the period that you provide
services to the Company will be presumed to be Confidential Information if it is
treated by the Company as being Confidential Information or if you have a
reasonable basis to believe it to be Confidential Information. For these
purposes, Confidential Information will not include knowledge or information:
(i) that is now or subsequently becomes generally publicly known, other than as
a direct or indirect result of Improper Use or Disclosure of Confidential
Information by you; or (ii) that is independently made available to you in good
faith by a third party who has not violated any legal duty or confidential
relationship with the Company.

“Termination for Cause” means the involuntary termination of a Participant’s
employment with the Company as a result of dishonesty, fraud, misappropriation
of funds, theft relating to the Participant’s position, harassment, an act of
violence, acts punishable by law, misconduct as described in the Flexsteel
Industries, Inc. Employee Handbook, as amended from time to time, or such other
serious misconduct as will be determined by the Company to constitute conduct
that warrants forfeiture pursuant to the Plan and this Notification of Award.

 

 

 

 

 

 

ISO Form 7

 

 

ATTACHMENT B

FLEXSTEEL INDUSTRIES, INC.

OMNIBUS STOCK PLAN

INCENTIVE STOCK OPTION

BENEFICIARY DESIGNATION OF EMPLOYEE

 

 

 

Under the Flexsteel Industries, Inc. Omnibus Stock Plan, I,
________________________________, hereby designate the following as beneficiary
of any portion of my award which has been earned according to the terms of the
Plan and unpaid at the time of my death.

 

A. Primary Beneficiary         B. Contingent Beneficiary:  

 

 

  Signature:    

 

  Name:    

 

  Date:    

 

 

*This election is valid until a later dated designation is completed and filed
with the Company.

 

 

 

 

 

 

 

 

ISO Form 8

 

 

ATTACHMENT C

 

FLEXSTEEL INDUSTRIES, INC.

OMNIBUS STOCK PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ISO Form 9

 

 



